There is ground for the contention that the security extended to the personal property. Therefore, it seems to us that Rochford, as the owner thereof, had best be brought in as a party. Our *981former decision is not a bar, as Rochford was not a party to the former appeal. The word “ sole ” in our memorandum in the former decision (187 App. Div. 957) contemplates only the relations of the receiver and the stakeholder, and it is not to be extended to imply that Rochford as the owner of the personalty could have no interest. The order is reversed in so far as it denies the bringing in of Rochford as a party defendant, and is so modified as to bring him in, but without costs. Jenks, P. J., Mills, Rich, Putnam and Blaekmar, JJ., concurred. Order to be settled before the presiding justice.